DETAILED ACTION
This Office Action is in response to application 17/236,176 filed on April 21 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0139489, filed on 10/26/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021, 11/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry et al. (Gentry) U.S. Pub. Number 2013/0170640 in view of Cheon et al. (Cheon) U.S. Pub. Number 2020/0228307.
Regarding claim 1; Gentry discloses an encryption method using homomorphic encryption, the encryption method comprising: 
generating a ciphertext by encrypting data (par [0340] receiving a first ciphertext and a second ciphertext, where the first ciphertext comprises first data encrypted in accordance with an encryption scheme and the second ciphertext comprises second data encrypted in accordance with the encryption scheme), and
 bootstrapping the ciphertext by performing a modular reduction [[based on a composition of a function for a modulus]] corresponding to the ciphertext (par [0340] the refresh function operates to prevent growth of the magnitude of noise for a ciphertext while reducing the modulus of the ciphertext without using the secret key, where the refresh function utilizes a modulus switching technique that comprises transforming a first ciphertext c modulo q into a second ciphertext c' modulo p while preserving correctness). 
Gentry does not disclose, which Cheon discloses based on a composition of a function for a modulus (Cheon: par [0127] an approximate modulus operation is completed the homomorphic encryption that was approximately modulus operated may be converted into a form of polynomial by using an inverse matrix corresponding to the matrix used in linear transformation of the homomorphic encryption previously).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gentry to provide based on a composition of a function for a modulus, as taught by Cheon. The motivation would be to provide a faster rebooting operation can be performed and thus it is possible to perform an operation with low operation complexity.

Regarding claim 2; the combination of Gentry and Cheon discloses the encryption method of claim 1, wherein the bootstrapping comprises bootstrapping the ciphertext by approximating the modular reduction based on the function and an inverse function of the function (Gentry: par [0313] one can also ensure that .parallel.q.sup.-1.parallel.=1/.parallel.q.parallel. up to a poly(d) factor. (.parallel.q.sup.-1.parallel. refers to the Euclidean norm of the coefficient vector of the inverse of q in the overlying field Q(x)/f(x); par [0327] the dimension reduction is applied once (once each epoch between bootstrappings) immediately before bootstrapping to get the ciphertext to be very small)

Regarding claim 3; the combination of Gentry and Cheon discloses the encryption method of claim 2, wherein the bootstrapping of the ciphertext by approximating the modular reduction based on the function and the inverse function of the function comprises: 
obtaining an approximate polynomial of the function (Cheon: par [0126] the linearly transformed homomorphic encryption may be approximately modulus operated by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point); 
obtaining an approximate polynomial of the inverse function (Cheon: par [0127] the homomorphic encryption that was approximately modulus operated may be converted into a form of polynomial by using an inverse matrix); and 
generating a composite function that approximates the modular reduction based on a composite function of the approximate polynomial of the function and the approximate polynomial of the inverse function (Cheon: par [0127] the homomorphic encryption that was approximately modulus operated may be converted into a form of polynomial by using an inverse matrix corresponding to the matrix used in linear transformation of the homomorphic encryption previously). The reason to combine Gentry and Cheon is the same as claim 1, above.

Regarding claim 4; the combination of Gentry and Cheon discloses the encryption method of encryption method of claim 3, wherein the obtaining of the approximate polynomial of the function comprises obtaining, in response to the function being a trigonometric function, a double-angle function of the trigonometric function by applying the double-angle formula to the trigonometric function (Cheon: par [0182] as an approximate polynomial calculated…was calculated by applying a double angle operation, an approximate modulus operation may be performed through an operating operation of repeating a homomorphic encryption for the calculated approximate polynomial as many as the double angle number of times. Here, a double angle operation uses the property that sin(2x)=2 sin(x)cos(x)). The reason to combine Gentry and Cheon is the same as claim 1, above.

Regarding claim 5; the combination of Gentry and Cheon discloses the encryption method of encryption method of claim 3, wherein the obtaining of the approximate polynomial of the function comprises: 
determining one or more reference points based on a degree of the approximate polynomial (Cheon: par [0015] perform an approximate modulus operation for the linearly transformed homomorphic encryption by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point);
 obtaining an arbitrary polynomial based on the one or more reference points (Cheon: par [0015] perform an approximate modulus operation for the linearly transformed homomorphic encryption by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point); and 23012052.1863 
generating the approximate polynomial of the function based on one or more extreme points selected from the arbitrary polynomial (Cheon: par [0167] If f refers to a function in C.sup.m+1[a,b], and P.sub.n(x) refers to a polynomial satisfying degree≤n interpolating sin(2πx) (or cos(2πx)) in distinguished points in an n+1 number (x.sub.0,x.sub.1, . . . ,x.sub.n∈[a,b]). The reason to combine Gentry and Cheon is the same as claim 1, above.

Regarding claim 9; the combination of Gentry and Cheon discloses the encryption method of claim 1, wherein the function comprises a trigonometric function (Cheon: par [0011] performing an approximate modulus operation, a double-angle number of times and a multi-degree polynomial corresponding to the double-angle number of times may be set, and an approximate modulus operation may be performed by operating the linearly transformed homomorphic encryption as many times as the set double-angle number of times by using the set multi-degree polynomial). The reason to combine Gentry and Cheon is the same as claim 1, above.

Regarding claim 10; claim 10 is directed to a non-transitory computer storage medium which have similar scope as claim 1. Therefore, claim 10 remains un-patentable for the same reason.

Regarding claims 11-15 and 19; claims 11-15 and 19 are directed to an encryption apparatus which have similar scope as claims 1-5 and 9, respectively. Therefore, claims 11-15 and 19 remain un-patentable for the same reason.
Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks to overcome the rejection above
The Examiner have proposed allowable subject matter to expedite prosecution. The Examiner also encourage Applicant to contact the Examiner to discuss claim’s amendment before responding to this Office Action. 

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2019/0334694 to Chen-Chen teaches producing an encrypted representation of data includes accessing a set of encoded digits. Applying an inverse linear transformation to the set of encoded digits to obtain a first encoded polynomial. The method includes applying a modulus switching and dot product with bootstrapping key to add an error term to each of the encoded digits in the first polynomial to obtain a second encoded polynomial. 
U.S. Pub. Number 2014/0177828 to Loftus-Loftus teaches a modulus reduction where polynomial coefficients are scaled down by a factor, such as a reduction by modulo q. The modulus reduction homomorphic function may be applied to any set of polynomial coefficients in ring R, including plaintext (e.g., decrypted) data and/or ciphertext (e.g., decrypted) data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU V TRAN/Primary Examiner, Art Unit 2491